IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Appeal of Provco Pinegood      :
Sumneytown, LLC From The              :
Decision Dated December 4, 2017       :
of The Board of Commissioners of      : No. 1554 C.D. 2018
Upper Gwynedd Township                :
                                      :
Appeal of: Provco Pinegood            :
Sumneytown, LLC                       :


                                   ORDER

           NOW, September 23, 2019, having considered Appellant’s application

for reargument, and Appellees’ answers in response thereto, the application is

denied.




                                         MARY HANNAH LEAVITT,
                                         President Judge